FILE COPY



         In re Sandra
      IkenagaAppellant/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 27, 2014

                                         No. 04-14-00201-CV

                                      IN RE Sandra IKENAGA

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On March 27, 2014, relator filed a petition for writ of mandamus and motion for
emergency relief. The court has considered relator’s petition and is of the opinion that relator is
not entitled to the relief sought. Accordingly, the petition for writ of mandamus and motion for
emergency relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

           It is so ORDERED on March 27th, 2014.


                                                                 _____________________________
                                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2014.



                                                                 _____________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court




1 This proceeding arises out of Cause No. 2011PC04330, styled Estate of Jack Hiromi Ikenaga Sr., Deceased,
pending in the Probate Court No. 2, Bexar County, Texas, the Honorable David Peeples presiding.